internal_revenue_service number release date index numbers 860d ------------------------- --------------- --------------------------- ------------------------------- in re ------------------------ ----------------------- department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b03 - plr-160424-03 date january legend trust sponsor trustee tax_matters_person tax service provider accounting firm date date date date date date date ------------------------------------------------- ------------------------------------------ ------------------------------------------------------ ------------------------------------------------ ---------------------------------------- --------------- ----------------------- -------------------------- ------------------ ---------------- ------------- ------------------- ---------------- dear ------------ this is in reply to a letter received by the service on date requesting a ruling that trust be granted relief under ' of the procedure and administration regulations for an extension of time to elect to be treated as a real_estate_mortgage_investment_conduit remic under ' 860d of the internal_revenue_code facts sponsor operates a securitization program that includes originating and packaging loans in remics trust was formed to securitize pools of mortgage loans sponsor created regular and residual interests in trust transferring the regular interests to investors on date sponsor sold to the tax_matters_person a percent residual_interest trust’s startup_day as defined in ' 860g-2 k of the income_tax regulations is date trust was intended to qualify as a remic the sponsor and the trustee intended to make an election to treat trust as a remic for federal_income_tax purposes this election was intended to have been made with the timely filing of trust’s initial form_1066 this return was for the tax_year ended date and was due on date during date the trustee furnished the final information to the tax service provider for the purpose of preparing trust’s form_1066 tax service provider prepared trust’s form_1066 and delivered it to accounting firm in date for its review and signature as the tax_return_preparer trust’s form_1066 was submitted to accounting firm along with many other initial returns also prepared by the tax service provider trust’s return however was inadvertently omitted from both accounting firm’s internal tax_return due_date tracking list as well as the engagement letter with tax service provider accounting firm failed to file the form_1066 for trust by the date due_date accounting firm also failed to file a form_8736 application_for automatic_extension of time to file u s return for a partnership remic or for certain trusts on behalf of trust consequently trust inadvertently failed to elect remic status on a timely filed return the error was discovered by accounting firm on date trust’s initial form because trust was not on accounting firm’s internal tax_return tracking list was filed late by accounting firm on date accounting firm subsequently submitted a request for a private_letter_ruling requesting relief under ' for an extension of time for trust to elect to be treated as a remic under ' 860d of the code law and analysis sec_860d of the code provides that an entity which meets the requirements of a remic under ' 860d a may elect to be treated as a remic for its first taxable_year and that such election must be made on the return for its first taxable_year sec_1_860d-1 provides that a qualified_entity makes a remic election by timely filing for its first taxable_year a form_1066 signed by a person authorized to sign that return this regulation also provides a reference to ' for rules regarding extensions of time for making elections sec_1_860f-4 provides that the due_date and any extensions for filing a remic s annual tax_return are determined as if the remic were a partnership therefore pursuant to ' e a remic s annual return must be filed on or before the fifteenth day of the fourth month following the close of the taxable_year unless an extension is granted sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information and representations submitted we conclude that trust has satisfied the requirements for granting a reasonable extension of time to elect remic status therefore trust is granted a reasonable extension of time to elect remic status for purposes of sec_860d and sec_1_860d-1 accordingly the election made on the form_1066 filed on date on behalf of trust for the tax_year ended date will be considered to have been timely filed this ruling is limited to the timeliness of the remic election of trust this ruling does not relieve trust from any penalty that they may owe as a result of the failure to timely file form_1066 this ruling s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether trust meets the requirements of a remic under sec_860d no opinion is expressed with regard to whether trust s tax_liability is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director s office will determine such tax_liability for the years involved if the director s office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney currently on file we are sending a copy of this ruling letter to your authorized representative sincerely yours alice m bennett chief branch office of office of associate chief_counsel financial institutions and products enclosures copy of this letter sec_6110 copy
